                             Case 3:20-cv-02831-JD Document 17 Filed 07/14/20 Page 1 of 1



                    1   Reuben Chen (228725)
                        rchen@cooley.com
                    2   Lam Nguyen (265285)
                        lnguyen@cooley.com
                    3   Priya Arora (301207)
                        parora@cooley.com
                    4   COOLEY LLP
                        3175 Hanover Street
                    5   Palo Alto, CA 94304-1130
                        Telephone: (650) 843-5505
                    6   Facsimile: (650) 849-7400
                    7   Attorneys for Defendant
                        CANTO SOFTWARE, INC.
                    8
                                                              UNITED STATES DISTRICT COURT
                    9
                                                         NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11   Rothschild Patent Imaging, LLC,                          Case No. 3:20-cv-02831
                   12                            Plaintiff,                      CANTO SOFTWARE, INC.’S
                                                                                 FEDERAL RULES OF CIVIL
                   13             v.                                             PROCEDURE 7.1 DISCLOSURE
                                                                                 STATEMENT
                   14   Canto Software, Inc.,
                                                                                 Hon. James Donato
                   15                            Defendant.
                   16

                   17             Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Canto Software, Inc. (“Canto”)
                   18   hereby states that (i) it is wholly owned by parent corporation, Canto, Inc., and (ii) no publicly-held
                   19   corporation owns 10% or more of the stock in Canto.
                   20   Dated: July 14, 2020                                   By: /s/ Reuben Chen
                                                                                  Reuben Chen (228725)
                   21                                                             rchen@cooley.com
                                                                                  Lam Nguyen (265285)
                   22                                                             lnguyen@cooley.com
                                                                                  Priya Arora (301207)
                   23                                                             parora@cooley.com
                                                                                  COOLEY LLP
                   24                                                             3175 Hanover Street
                                                                                  Palo Alto, CA 94304-1130
                   25                                                             Telephone: (650) 843-5505
                                                                                  Facsimile: (650) 849-7400
                   26
                                                                                 Attorneys for Defendant
                   27                                                            CANTO SOFTWARE, INC.
                   28
COOLEY LLP
ATTORNEYS AT LAW        Case No. 3:20-cv-02831
   PALO ALTO                                                               1               CANTO’S FED. R. CIV. P. 7.1 DISCLOSURE
